Name: Council Directive 74/318/EEC of 25 June 1974 amending Directive No 72/464/EEC on taxes other than turnover taxes which affect the consumption of manufactured tobacco
 Type: Directive
 Subject Matter: taxation;  agri-foodstuffs;  plant product
 Date Published: 1974-07-03

 Avis juridique important|31974L0318Council Directive 74/318/EEC of 25 June 1974 amending Directive No 72/464/EEC on taxes other than turnover taxes which affect the consumption of manufactured tobacco Official Journal L 180 , 03/07/1974 P. 0030 - 0030 Finnish special edition: Chapter 9 Volume 1 P. 0025 Greek special edition: Chapter 09 Volume 1 P. 0041 Swedish special edition: Chapter 9 Volume 1 P. 0025 Spanish special edition: Chapter 09 Volume 1 P. 0045 Portuguese special edition Chapter 09 Volume 1 P. 0045 COUNCIL DIRECTIVE of 25 June 1974 amending Directive No 72/464/EEC on taxes other than turnover taxes which affect the consumption of manufactured tobacco (74/318/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 99 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Council Directive No 72/464/EEC (1) of 19 December 1972 on taxes other than turnover taxes which affect the consumption of manufactured tobacco, under which the Council is to adopt, before 30 June 1974, a Directive laying down the special criteria applicable after the first stage which, under Article 7 (1), is to cover a period of 24 months from 1 July 1973, subject to Article 1 (4); Whereas, under Article 1 (4) of the aforesaid Directive, the transition from one stage of harmonization to the next may be deferred; Whereas in order to fix special criteria applicable during the following stage or stages, for technical reasons it is beforehand necessary, in accordance with Article 3 (2) of the aforesaid Directive, for the Council to adopt, on a proposal from the Commission, the necessary provisions for determining the way in which manufactured tobacco should be defined and classified in groups; Whereas these provisions have now been incorporated in a proposal from the Commission; Whereas the special criteria applicable during the following stage or stages must be preceded by further consideration of the conditions in the market in manufactured tobacco in the enlarged Community; Whereas, accordingly, the first stage needs to be extended by 12 months, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 7 (1) of Directive No 72/464/EEC, the terms "period of 24 months" shall be replaced by "period of 36 months". Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 25 June 1974. For the Council The President H.D. GENSCHER (1)OJ No L 303, 31.12.1972, p. 1.